FILED
                                                                            JUL 22 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



LYN RICHARD OBERG,                               No. 07-36061

               Petitioner - Appellant,           D.C. No. CV-05-00704-ALH

  v.
                                                 MEMORANDUM *
GUY HALL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Oregon state prisoner Lyn Richard Oberg appeals from the district court's

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Oberg contends that the district court erred by dismissing his petition as

untimely because the failure by prison officials to mail his notice of appeal

concerning his state direct appeal entitles him to equitable tolling. The record

reflects that the that Oberg’s petition was filed nearly four years after the statute of

limitations period began to run, see 28 U.S.C. § 2244(d)(1), and that Oberg is not

entitled to equitable tolling because he has not shown that he was diligent in

pursuing his rights during the relevant time period. See Bryant v. Arizona Attorney

General, 499 F.3d 1056, 1061 (9th Cir. 2007); cf. Roy v Lampert, 465 F.3d 964,

970-971 (9th Cir. 2006). Accordingly, we affirm the dismissal of Oberg’s petition.

See White v. Klitzkie, 281 F.3d 920, 922 (9th Cir. 2002) (“Although the statute of

limitations issue was not included in the certificate of appealability, we can affirm

the district court on any ground supported by the record.”).

      Because the district court properly deemed his petition untimely, we do not

address the parties’ additional contentions.

      AFFIRMED.




                                            2                                     07-36061